Citation Nr: 0507997	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound to the left thigh involving Muscle Group XIV, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1944 to April 
1947.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this decision, the RO denied an 
increased evaluation for a shell fragment wound (SFW) to the 
left thigh involving Muscle Group XIV.

In May 2003, the veteran testified, via video-conference, 
before a Veterans Law Judge (VLJ) from the Board of Veterans' 
Appeals (Board).  The VLJ that conducted this hearing will 
make the final determination in this case.  See 38 U.S.C.A. 
§ 7102(a), 7107(c) (West 2002).

The Board previously remanded this case in February 2003 and 
February 2004 for development of the evidence.  It has now 
returned for appellate consideration.

In a rating decision issued in January 2005, the Agency of 
Original Jurisdiction (AOJ) granted secondary service 
connection for left hip and knee disabilities, awarding each 
a 10 percent evaluation effective from the date of the 
veteran's claim for an increased evaluation.  Neither the 
veteran nor his representative has expressed any type of 
disagreement with this decision or the evaluations provided.  
Based on this award, the Board finds that that any issue 
regarding the evaluation of the left hip and knee joints is 
not properly before it at the present time and that these 
issues are not inextricably intertwined with the issue on 
appeal.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The evidence reveals that the residuals of a SFW to the 
left thigh include painful scars with total measurements of 
approximately 7.5 square centimeters and a moderately severe 
injury to Muscle Group XIV.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for residuals of a SFW to the left thigh involving 
Muscle Group XIV has not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.73, 
Diagnostic Code 5314 (2004).

2.  The criteria for a 10 percent evaluation, but not more, 
for SFW wound scars on the left thigh have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Code 7804 
(effective prior to and on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in March 2002 and March 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to an increased evaluation for the 
residuals of the SFW to his left thigh.  The letter of March 
2002 provided appropriate notification before the initial 
unfavorable AOJ decision was issued in May 2002.  The veteran 
was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The Statement of the Case (SOC) issued in October 
2002 and subsequent Supplemental Statement of the Case (SSOC) 
of February 2005 informed the veteran of the pertinent law 
and regulations, and VA's reasons and bases for its 
determinations.  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-33.  See 67 Fed.Reg. 49596 (July 31, 2002), 67 Fed.Reg. 
58448, 58449 (Sept. 16, 2002).  In the SSOC of February 2005, 
the veteran appears to have been informed of both the old and 
new criteria evaluating scars applicable to this claim.  
While the AOJ's description of this criteria lacked some 
clarity in regards to specific citation of applicable 
regulatory and diagnostic criteria, it effectively described 
the applicable criteria for evaluating painful scars and 
scars affecting range of motion in an adjacent joint under 
both the old and new criteria.  Obviously, the AOJ had the 
opportunity to determine the applicability of both the old 
and new rating criteria to the current claim.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 
7-2003 (Nov. 19, 2003).  The veteran's representative has 
submitted applicable and effective contentions based on these 
criteria.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations to evaluate the 
residuals of his SFW in March 2002 and November 2004.  These 
examinations provided accurate medical histories, findings on 
examination, and appropriate opinions on the current severity 
of the residuals of the SFW.  The November 2004 examiners 
specifically indicated that a review of the veteran's medical 
history in the claims file had been conducted in connection 
with the compensation examinations.  Regardless, the 
histories provided by the examiners are accurate based on a 
review of the evidence in the claims file.  Based on this 
evidence, the Board finds that the compensation examinations 
are adequate for rating purposes.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO made repeated requests for the veteran to identify 
evidence pertinent to his claims.  He has only identified VA 
treatment.  These records and the service medical records 
have been obtained and associated with the claims file.  The 
veteran provided testimony before the Board at a hearing held 
in May 2003 and a transcript of this testimony has been 
associated with the claims file.  Thus, the Board concludes 
that all pertinent evidence regarding the issues decided 
below has been obtained and incorporated into the claims 
file.

As noted above, the Board remanded this case for development 
of the evidence in February 2003 and February 2004.  
According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), the Board has the duty to ensure full 
compliance with its remand instructions.  In February 2003, 
the AOJ was requested to schedule the veteran for a hearing 
via videoconference with the Board.  As noted above, this 
hearing was held and the transcript incorporated into the 
claims file.  In February 2004, the AOJ was to request 
identification of all pertinent medical treatment, obtain new 
VA compensation examinations, and readjudicate the claim on 
appeal.  The AOJ requested that the veteran identify 
treatment of his SFW.  It obtained the requested examinations 
in November 2004 that addressed all questions presented in 
the Board's remand.  Finally, it readjudicated the claim on 
appeal in the rating decision issued in January 2005 and the 
SSOC issued in February 2005.  Therefore, it is determined 
that the AOJ has fully complied with the Board's instructions 
and the remands do not present any reason for further 
development.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As VA has obtained 
all pertinent evidence that reasonable attempts to develop 
would provide, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decisions.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Evaluation for Left Thigh SFW

At the veteran's hearing in May 2003, he described the 
circumstances of incurring a SFW to the left thigh during 
combat operations in World War II.  He asserted that he still 
had shell fragments in the soft tissue of his left thigh.  He 
reported pain and numbness in the left leg that made it 
difficult for him to walk.  The veteran claimed that his left 
leg was cold and very red from his knee on down.  He could 
only sleep for approximately two hours at a time before the 
pain in his leg would awaken him.  The veteran asserted that 
he was required to take prescribed medication to control his 
leg pain.  He testified that he had trouble using stairs or 
walking any distance.  The veteran claimed that he tended to 
fall down frequently, but this was primarily due to his knee 
problems.  He noted that his SFW scars would occasionally 
swell and get red in color.  

The veteran received military physical examinations 
(entrance) in May and August 1944.  His skin, cardiovascular, 
and neurologic systems were found to be normal and the 
examiner reported that no musculoskeletal defects were found.  
The service medical records reveal that in April 1945, the 
veteran received a SFW to the left thigh.  This injury was 
noted to be a perforating wound on the medial thigh with 
anterior and posterior wounds.  Hospitalization records 
indicate that the wound was debrided and sutured.  The 
veteran's peripheral pulses were intact and no major vascular 
or neurologic injury was found.  The veteran received a 
separation examination in February 1947.  His history of a 
SFW in World War II was noted.  The examination findings were 
similar to those reported in May and August 1944.

The veteran was admitted to a VA Medical Center (VAMC) in 
September 2001 for complaints of severe back and leg pain.  
The inpatient records also report that the veteran carried a 
diagnosis of Parkinson's disease.  The inpatient assessments 
were lumbar spinal stenosis and Parkinson's disease.  The 
veteran underwent L3-L4 and L4-L5 lumbar laminectomy.  A 
post-surgical neurosurgery consultation was given in early 
October 2001.  On examination, there was left lower extremity 
weakness, with muscle strength showing a 4 on a scale from 1 
(very weak) to 5 (normal strength).  The assessment as status 
post laminectomy of the L4-L5 interspaces for stenosis.  The 
veteran was reported to be progressing slowly with physical 
therapy and would be considered for discharge.  

A VA neurosurgery consultation of mid-October 2001 noted the 
veteran's report that his left leg radiculopathy had 
resolved, but these symptoms continued on the right side.  
However, inexplicably, this examiner then attributed the 
veteran's complaints of radiating pain to the left leg.  On 
examination, left leg strength was rated at 5, except for the 
left quadriceps that was rated at 4.  The left leg sensation 
was intact to light touch.  The assessment was status post 
lumbar decompression with residual nerve root pain.  It was 
felt the veteran was suffering form nerve root irritation due 
to the operation.  

A VA physical therapy examination in November 2001 noted the 
veteran's primary complaints were with his right lower 
extremity.  He claimed that he did not feel much pain in his 
left leg.  He claimed that he could not sleep more than three 
to four hours at a time due to his discomfort.  He was unable 
to walk without the use of a walker.  The veteran also 
propelled himself in a wheelchair in order to get around.  It 
was noted by the examiner that the veteran was unable to bear 
any weight on his right leg, and was forced to balance all of 
his weight on his left leg.  On examination, strength was at 
a level of 5, except for left quadriceps that was at a 
strength of 4.  The examiner attributed the lower level of 
strength in the quadriceps to the veteran's wartime wound.  
Sensation in the left lower extremity was intact to light 
touch.  The examiner commented that the veteran's symptoms 
were of a "stenosis type."  The examiner also noted that it 
was not clear whether the veteran's problems with walking 
were due to Parkinson's disease or a residual of the lumbar 
stenosis.   

In November 2001, venous Doppler testing ruled out the 
existence of any deep venous thrombosis.  The only 
abnormalities found in the left leg were evidence of venous 
incompetence in the greater saphenous and varicosities in the 
left calf.  A neurosurgery follow-up evaluation of January 
2002 attributed the veteran's lower extremity complaints to 
lumbar stenosis.

The veteran was afforded a VA compensation examination in 
March 2002.  He complained of low back pain that developed 
soon after his World War II SFW injury.  Over the years, this 
pain became more progressive and began to radiate into the 
left lower extremity.  The veteran also reported a post-
service lifting injury in 1956.  He currently complained of 
constant low back pain that interfered with his ability to 
sleep through the night.  On examination, the veteran 
ambulated with small shuffling steps while using a walker.  
He walked with both knees flexed.  The SFW scars on the left 
thigh were well healed.  Three scars were identified 
measuring 10 centimeters (cm) by 4 millimeters (mm), 10 cm by 
5 mm, and another was 4 cm long.  Their shape was linear, 
their color was white, they were depressed, and caused a mild 
disfigurement.  There was no tenderness associated with these 
scars.  The mid-thigh circumference on the right leg was 45 
cm and 46 cm on the left.  Strength in the left lower 
extremity was within normal limits.  Other than the scars, 
the left lower extremity showed no atrophy, tenderness, or 
deformity.  An X-ray of the left thigh revealed a metallic 
density in the soft tissue overlying the medial aspect of the 
left thigh.  There was no evidence of a fracture or embedded 
foreign body within the femur itself.

The diagnostic impressions included status post shrapnel 
injury to the left thigh with a piercing through and through 
wound and well-healed scars.  There was no impairment due to 
endurance, weakness, or incoordination associated with the 
left thigh SFW.  The left knee did have loss of motion.  
Residuals associated with the SFW included retained metallic 
fragments in the soft tissue and degenerative changes of the 
left knee and hip.  

The veteran's treating VA physician prepared a letter in 
October 2002.  This physician noted that the veteran's 
"major" issues were back pain and Parkinson's disease.  His 
diagnoses were status post decompression of the L2-L3 and the 
L4-L5 interspaces that had resulted from progressive spinal 
stenosis.  This disability had resulted in urinary retention, 
lower extremity weakness, and "major" pain primarily on the 
right side and lower extremity.  The other diagnosis was 
Parkinson's disease that had resulted in tremors, shuffling 
gait, rigidity, constipation, urinary symptoms, and periodic 
hallucinations (resulting from medication to treat 
Parkinson's disease).

The veteran received a VA neurologic consultation in August 
2004.  On examination, motor strength was 5 throughout; 
except for left "hip flexor/extensor/knee flex/ext" that 
were 4.  This latter weakness was attributed to an "old 
injury."  Reflexes were symmetric and evaluated as "2+" 
throughout.  The examiner appears to confirm that sensory 
perception was tested, but the examiner's comments are 
unclear on the results of this testing.  The veteran's gait 
was shuffling with small steps.

In November 2004, the veteran was given multiple VA 
compensation examinations.  His orthopedic examination noted 
complaints of cramps and swelling in his left thigh at least 
once a day.  He complained of leg pain that was especially 
painful with walking.  The veteran used an electric cart and 
a wheeled walker for ambulation.  He reported left knee pain 
and swelling.  The veteran denied any left leg fatigue, 
impaired endurance, or weakened movement.

On examination, the veteran walked with a shuffling gait 
using a wheeled walker.  Mid-thigh circumference was 46 cm on 
the left and 45 cm on the right.  The scars on his left thigh 
were well-healed and non-tender, but were somewhat depressed.  
Three scars were present on the left thigh measuring 10 cm by 
4 mm, 11 cm by 5 cm, and another was 4 cm long.  Their shape 
was linear, their color was white, they were mildly 
depressed, and their texture was rough.  There was no 
evidence of ulceration, tenderness, or attachment.  It was 
determined that the scars had resulted in a mild 
disfigurement.  The muscle tone was within normal limits, but 
there was some decreased strength in the left quadriceps 
measured at "4+."  Repetitive motion caused increased left 
knee and hip pain, but there was no fatigue, impaired 
endurance, or weakened movement in the left lower extremity.  
Muscle Group XIV "acting in postural support of the body" 
was within normal limits and there was no muscle atrophy or 
loss of strength.  An X-ray of the left femur revealed no 
evidence of fracture or dislocation.  There were no foreign 
bodies present.  Faint calcification of the left superficial 
femoral artery was found.  The radiologist indicated that 
there were no soft tissue abnormalities seen on X-ray.  The 
diagnosis was status post SFW to the left thigh involving 
Muscle Group XIV with residuals of well-healed scars and 
limitation of motion in the left knee and hip.  It was 
commented that the veteran's use of a wheeled walker and 
small/short-shuffling gait was consistent with the diagnosis 
of Parkinson's disease.  

The neurologic examination noted that the veteran used to 
have shrapnel come to the surface of his skin and he would 
pick them out.  However, he acknowledged that this had not 
happened for a number of years.  The veteran complained of 
left leg pain and episodes of falling down.  He noted that he 
did not have problems falling down prior to being diagnosed 
with Parkinson's disease, and since this diagnosis his legs 
had became very fatigued.  The veteran complained of cold, 
tender, and swollen feet and ankles.  He denied having any 
pain radiate from his low back down his legs, but admitted 
that he felt the same level of pain in both legs.  

On examination, the veteran complained of pain with 
manipulation of the left leg joints.  Muscle strength was 
found to be 5 in the right leg and "4+" in the left.  The 
left thigh scars had some adherence of the scar tissue with 
the muscle.  There was patchy painful dysesthesias in the 
feet.  The skin of the feet was very reddened and the veteran 
was sensitive to all touching with evidence of wincing and 
pulling back.  However, pulses were reported to be normal at 
the lower part of the legs.  Vibratory sensation was absent.  
Temperature sensation was decreased and light touch was 
painful and dysesthetic.  The veteran needed a walker in 
order to ambulate even a few steps and lying down was very 
difficult for the veteran.  His left thigh scars were very 
tender to touch, and the anterior scar had decreased 
sensation.  Reflexes were present, except for absent ankle 
jerks.  The diagnostic impression was shrapnel injury to the 
left thigh quadriceps muscle and adductors of the leg.  The 
examiner commented that there was some extension weakness in 
the left leg that appeared to be related to the quadriceps 
injury.  Other than the numbness noted at the scar site, the 
examiner attributed the veteran's other neurologic deficits 
to include peripheral neuropathy to a cause other than the 
SFW.  His very slow movement, extremely impaired ability to 
ambulate, and severe balance problems were attributed to 
Parkinson's disease.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran is currently service connected for residuals of a 
SFW to his left thigh.  Shrapnel wounds often result in 
impairment of muscle, bone, and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  Muscle 
Group damage is categorized as slight, moderate, moderately 
severe, and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

Moderately severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Severe disability of muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined at 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile. 
 
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle. 
 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
 
(D) Visible or measurable atrophy. 
 
(E) Adaptive contraction of an opposing group of muscles. 
 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The residuals of the veteran's SFW to the left thigh 
involving Muscle Group XIV, is currently evaluated as 30 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.73, Diagnostic Code 5314 (Muscle 
Group XIV), effective from April 6, 1947.  For injuries 
affecting this Muscle Group, the Code authorizes a 
noncompensable evaluation for slight disability, a 10 percent 
for moderate disability, a 30 percent for moderately severe 
disability, and a 40 percent for severe disability.  

The rating criteria for skin disorders (applicable to the 
evaluation of the SFW scars) at 38 C.F.R. § 4.118 were 
recently changed effective August 30, 2002.  See 67 Fed.Reg. 
147 49590, 49596-99 (July 31, 2002).  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.

A review of both the old and new criteria regarding the 
evaluation of scars at 38 C.F.R. § 4.118 reveals that no 
substantive changes were made between the old and new 
diagnostic criteria that are pertinent to the SFW scars on 
the veteran's left thigh.  That is, the criteria at Codes 
7803, 7804, and 7805 have remained virtually unchanged and 
the ratings for each criteria have remained the same.  
Changes at Code 7800 (old and new) and Code 7801 and 7802 
(old) are not applicable to this case since the SFW scars are 
located on the left thigh and are not the result of burns.  
As discussed below, the new criteria at Codes 7801 and 7802 
are not applicable since the SFW scars of the left thigh do 
not meet these criteria.  Finally, the old criteria at Codes 
7806-19 and the new criteria at Codes 7806-33 are not 
applicable to adjudication of this claim since these criteria 
deal with the evaluation of skin diseases and not residual 
scars.  Therefore, any retroactive effects of these criteria 
are irrelevant.

Turning to the evaluation of the SFW scaring on the veteran's 
left thigh, the total area of these scars is approximately 
7.5 square centimeters (10+11+4=15 cm length x .5 cm width (5 
mm) = 7.5 sq cm).  These scars have consistently been found 
to be well healed, non-adhesive, and non-tender.  On only one 
examination, the neurologic examination of November 2004, did 
these scars show any abnormality.  At that time they were 
tender and had some depression, adhesion to the underlying 
muscle, and loss of sensation.  Based on the veteran's 
testimony in May 2003 that these scars were occasionally 
symptomatic, the Board will resolve any doubt in this matter 
in the veteran's favor and find that the examination of 
November 2004 accurately showed the scars during a period of 
symptomatic exacerbation.  

This level of deformity warrants no more than a 10 percent 
evaluation under both the new and old criteria at Code 7804 
for superficial scars that are painful on objective 
examination.  See 38 C.F.R. § 4.118.  This is the highest 
evaluation authorized under this diagnostic code.  
Consideration of the criteria under either the new or old 
Codes 7802 and 7803 is not warranted, as the highest 
evaluation allowed under these diagnostic criteria is a 10 
percent evaluation.  Consideration for an evaluation under 
the old criteria at Code 7801 is not authorized as the left 
thigh scars are not the result of a third degree burn.  An 
evaluation of this scar under either the new or old Code 7800 
is not authorized, as this scar does not affect the face, 
head, or neck; nor is it otherwise normally visible to 
others.  A higher evaluation under the new Code 7801 is not 
warranted as the left thigh scarring in no way approaches 12 
square inches (77 square cm) that is required for a 20 
percent evaluation.  

Under both the old and new criteria at Code 7805, a scar that 
results in limitation of function of the affected part is to 
be evaluated under the appropriate orthopedic or muscle 
injury diagnostic codes.  As discussed above, the veteran 
currently receives separate evaluations for limitation of 
motion in both the left hip and knee joints.  These are the 
only joints adjacent to the SFW of the left thigh.  Thus, all 
appropriate evaluation under the provisions of Code 7805 has 
already been accomplished and, as noted above, the evaluation 
of these joints is not currently on appeal.  

Based on this analysis, the Board concludes that the closely 
adjacent SFW scars on the left thigh warrant a 10 percent 
evaluation under Code 7804 for painful scars.

Turning to the evaluation of the muscle injury, the medical 
opinions have consistently associated the SFW to injuries of 
Muscle Groups XIV.  Contemporaneous service records indicate 
that this SFW was a through and through wound to the soft 
tissue of the left thigh that required debridement and 
sutures.  It was further noted that this wound did not 
involve any major arteries/veins or nerves, nor did it cause 
vascular or nerve damage.  Radiological evidence in March 
2002 reported one metallic fragment in the soft tissue of the 
left thigh; however, by November 2004 this metallic fragment 
no longer appeared on X-ray.  Resolving any doubt in the 
veteran's favor, the Board will conclude that at least one 
metallic fragment exists in the soft tissue of the left 
thigh.  The examiners have consistently found slight (4 or 
4+) weakness in Muscle Group XIV.  Examiners in November 2001 
and August 2004 explicitly attributed this weakness to the 
veteran's SFW.  They have also consistently found no atrophy, 
lack of endurance, fatigability, or incoordination associated 
with this muscle injury.  Based on this medical evidence, the 
Board finds that the SFW wound to the left thigh and its 
residuals is no more than moderately severe in nature.

A higher evaluation under the provisions of 38 C.F.R. § 4.56 
and Code 5314 is not authorized as the SFW did not result in 
any bone fracture, extensive debridement, prolong infection, 
sloughing of the skin, or intermuscular binding and scarring.  
As noted above, Muscle Group XIV does not have fatigue, pain, 
impairment of coordination, or uncertainty of movement 
associated with the SFW.  While the medical evidence does 
show loss of power and weakness, this evidence indicates such 
symptoms are slight or mild in degree.  As noted above, there 
is evidence that the SFW scars are depressed with some 
adhesion to the underlying muscle.  However, the medical 
evidence does not support findings of "wide damage" to the 
underlying muscle tissue, loss of deep fascia/muscle 
substance, or soft flabby muscles in the wound area.  There 
is no medical evidence that the left thigh scars are adhered 
to any bone.  There is no medical evidence that Muscle Group 
XIV has swelling or hardening.  Examination has shown that 
the right thigh musculature and functioning are virtually 
similar to those found on the left extremity.  The existence 
of one metallic fragment in the soft tissue has been 
confirmed on X-ray.  However, this finding does not 
substantiate the existence of multiple metallic fragments 
that would indicate severe intramuscular trauma or the 
explosive effect of the missile.  Finally, there is no 
medical evidence of muscle atrophy/induration, diminished 
muscle excitability, or adaptive contraction associated with 
Muscle Group XIV.  

The medical evidence has shown severe abnormalities and 
disability associated with the veteran's lower extremities.  
However, multiple healthcare professionals have consistently 
attributed these symptoms and abnormalities with the 
veteran's lumbar stenosis/laminectomy and his Parkinson's 
disease.  Examiners and physicians rendered such opinions in 
November 2001, January 2002, October 2002, August 2004, and 
November 2004.  The medical evidence does substantiate that 
the SFW to Muscle Group XIV has resulted in a through and 
through wound with debridement and sutures, a retained 
metallic fragment in the soft tissue of the left thigh, 
painful/depressed scars causing mild disfigurement, and 
slight weakness of the muscles.  Such injury and symptoms 
would not support a finding of a severe muscle injury under 
38 C.F.R. § 4.56(c), (d)(4) or the diagnostic criteria at 
Code 5314.  See Myler v. Derwinski, 1 Vet. App. 571, 574-75 
(1991) (The Court ruled that it was clear and unmistakable 
error for VA adjudicators not to strictly apply the 
provisions of 38 C.F.R. § 4.56 even when medical evidence 
suggests less severe residuals.)  As the medical evidence is 
clear that there is no vascular or nerve involvement 
regarding the residuals of the SFW, consideration of the 
diagnostic criteria at 38 C.F.R. §§ 4.104 and 4.120-24a is 
not warranted.

The appellant, in effect, has contended that he should be 
awarded an extra-schedular evaluation for the residuals of 
his SFW.  According to 38 C.F.R. § 3.321(b)(1), in the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no evidence that the veteran's residuals of the SFW 
have resulted in him being hospitalized in recent years.  
While the veteran was admitted to a VAMC in September 2001, 
these records clearly indicate that such hospitalization was 
done to treat the effects of his lumbar stenosis.  There is 
also little evidence that the veteran's SFW has markedly 
interfered with his ability to work.  He is currently retired 
from the U. S. Postal Service.  As noted above, the residuals 
of the SFW have not significantly interfered with the 
functional ability of Muscle Group XIV or the function of the 
left leg.  Multiple healthcare professionals have 
consistently and repeatedly associated the majority of the 
symptomatology in the left leg to the veteran's lumbar 
stenosis and Parkinson's disease.  Thus, the preponderance of 
the medical evidence is against any finding that the 
veteran's lack of functional ability in the left leg is 
associated with his SFW.  The veteran has not presented any 
corroborative evidence that he is unable to work in any 
significant part due to his service-connected SFW.  Based on 
this analysis, the Board finds that the residuals of the left 
thigh SFW, while impacting his ability to work, have not 
caused a marked interference with his ability to be employed.  
Thus, the level of interference with the veteran's industrial 
abilities due to the SFW are fully contemplated in his 
current evaluations under the rating schedule.  The Board 
finds that the veteran's service-connected SFW does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Therefore, this disability does not 
warrant referral for an extra-schedular evaluation.

Based on that above analysis, the Board finds that the 
evidence does warrant a separate evaluation of 10 percent for 
superficial and painful scars on the left thigh.  However, 
the preponderance of the most probative medical evidence is 
against an increased evaluation for an injury to Muscle Group 
XIV.  While the veteran is competent to report his symptoms, 
the medical findings do not support higher evaluations.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the appellant's statements.  To the extent that the 
appellant has described more severe symptomatology associated 
with his SFW, his lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against any claim for higher evaluations 
than those awarded and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent disabling for residuals 
of a SFW to the left thigh involving Muscle Group XIV is 
denied.

An evaluation of 10 percent disabling, but not more, for 
painful scars on the left thigh resulting from a SFW is 
granted, subject to the applicable criteria pertaining to the 
payment of veterans' benefits.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


